DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification amendments for paragraphs 6, 7, 46, and 47 entered on 09/06/2022 are acknowledged. No new matter has been added.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required:
corresponding acquired data
the elapsed time is longer

Claim Objections
Claim 6 objected to because of the following informalities:  “is the same” in “a manufacturing lot of the article is the same is the same” is repeated twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following terms are not described in the specification:
corresponding acquired data
the elapsed time is longer
For the purposes of the examination, the term "the corresponding acquired data" will be interpreted as "the acquired data", and “the elapsed time is longer” as “the elapsed time“.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7, 9-10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 16 recite the limitation "the corresponding acquired data" in ".  There is insufficient antecedent basis for this limitation in the claim. 

Claim 5 recites "a piece of related good acquired data” in “raise the storage priority of a piece of related good acquired data that is a piece of the good acquired data related to the piece of the bad acquired data” and “the piece of the related good acquired data” in “as compared with the storage priority of a piece of the good acquired data other than the piece of the related good acquired data”. 
The adjective “related” requires two operands—e.g., subject 1 relates to subject 2. Stating “related data” omits the second subject and renders the claim indefinite as it is not specified what the data is related to.

Claim 7 recites "the piece of related good acquired data” in “wherein the piece of the related good acquired data includes:” It is unclear what this term is related to.
The adjective “related” requires two operands—e.g., subject 1 relates to subject 2. Stating “related data” omits the second subject and renders the claim indefinite as it is not specified what the data is related to.

The terms “shorter” and “longer” in claim 9 in “elapsed time … is shorter, as compared to when the elapsed time is longer”, are relative terms which render the claim indefinite. The terms “shorter” and “longer” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The limitation does not provide a standard or a threshold against which to compare the length or shortness of the elapsed time. I.e., it is not clear what the elapsed time is shorter or longer than.
For the purposes of examination, the limitation “raise the storage priority as an elapsed time … is shorter, as compared to when the elapsed time is longer” will be interpreted for the purposes of examination as “raise the priority when the cycle time exceeds a predetermined threshold”. Appropriate correction is required.

The terms “shorter” and “longer”  in claim 10 are relative terms which render the claim indefinite. The terms “shorter” and “longer” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The limitation does not provide a standard or a threshold against which to compare the length or shortness of the elapsed time. I.e., it is not clear what the elapsed time is shorter or longer than.
For the purposes of examination, the limitation "raise the storage priority as an elapsed time calculated from a point in time when the acquired data is last referred to by inquiry to the data management section is shorter" will be interpreted as “raise the priority of applications that are frequently used”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    292
    90
    media_image1.png
    Greyscale

Claim 1. (Currently Amended) A data management device comprising: 
a data management section configured to: 
acquire data acquired by a board work machine that performs a predetermined board work with respect to a board, the acquired data being related to the board work with at least one piece of a plurality of different types of additional information regarding the board work being provided thereto, and 
store the acquired data in a storage device to which a discrete maximum storage amount is set for the acquired data for each of the different types of additional information; and 
a priority setting section configured to set a storage priority that is a priority of storing continuously the acquired data that is stored in the storage device, 
whereinat least one of the maximum storage amounts the management section deletes the corresponding acquired data stored in the storage device in an order beginning with the corresponding acquired data having the storage priority set to a low priority by the priority setting section.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 11188062 B2) farther in view of Yanagihara (US 20190339885 A1) and farther in view of Sanji (US 11330751 B2).

Referring to claim 1, Kobayashi teaches a data management device comprising: 
a data management section configured to: 
acquire data acquired by a board work machine that performs a predetermined board work with respect to a board, the acquired data being related to the board work with at least one piece of a plurality of different types of additional information regarding the board work being provided thereto, and  ([Kobayashi Col 4 lines 3-28] As shown in FIG. 1, work management device 70 is configured as a microprocessor with CPU 71 as a centerpiece and includes ROM 72 for storing process programs, RAM 73 used as a work area, and the like. These are electrically connected via a bus (not shown). Work management device 70 is connected to production information database 74, operator information database 75, and know-how database 76 in an accessible manner. Production information database 74 stores a production program of board 12, the production progress, and the like, and is updated as needed. Operator information database 75 stores the operator ID and operator information (i.e., the operator's position, the work for the operator in charge, the operator's skills, the operator's work state, and the operator's work schedule) in association with each other, and is updated as needed. Know-how database 76 stores handling methods for problems occurring in component mounting machine 20 of mounting line 10, and is updated as needed.) (Process programs is the predetermined work; the additional information is the operator, production, and know-how information; the acquired data is stored in RAM.)
store the acquired data in a storage device ([Kobayashi Col 6 lines 24-61])
for each of the different types of additional information ([Kobayashi Col 4 lines 29-52] Describes an operation for each of the component types)
Kobayashi discloses storing additional information, but does not explicitly teach setting a maximum amount for each. 
However, Yanagihara teaches to which a discrete maximum storage amount is set for the acquired data; and ([Yanagihara 0031-32, 0042] Describes setting the data store to a threshold/ maximum amount for each application’s data store.)
Kobayashi and Yanagihara are analogous art because they are from the same field of endeavor in data management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Kobayashi and Yanagihara before them to combine the board work machine of Kobayashi with data storage limits of Yanagihara. The reason or motivation for doing so would be to ([Yanagihara 0004] reduces the latency or resources that are otherwise involved in accessing the data.)
wherein, in a case in which at least one of the maximum storage amounts is exceeded, the management section deletes the corresponding acquired data stored in the storage device in an order beginning with ([Yanagihara 0031-32, 0042] camera application/management section frees up memory/deletes files based on priority level)
Kobayashi in view of Yanagihara discloses assigning priority, but does not teach the storage priority set to a low priority by the priority setting section.
However, Sanji teaches the corresponding acquired data having the storage priority set to a low priority by the priority setting section. ([Sanji Col 5 line 64-Col 6 line 4] Data registration section 61 sets priorities to the multiple member data in order to enhance the performing precision of the confirmation work of part camera 5. That is, data registration section 61 sets a first priority on ultra-high precision data Er1 (first member data). Data registration section 61 sets a second priority on high-precision data Er2 (second member data) and sets a third priority on normal precision data Er3 (third member data).) (setting multiple priority levels would include low priority)
Kobayashi in view of Yanagihara and Sanji are analogous art because they are from the same field of endeavor in data management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Kobayashi in view of Yanagihara and Sanji before them to combine the modified board work machine of Kobayashi with priority setting section of Sanji. The reason or motivation for doing so would be to reduce ([Sanji Col 2 lines 40-41] the effort that the operator has to expend).

Referring to Claim 2, Kobayashi modified teaches the data management device according to claim 1, wherein the plurality of different types of additional information includes at least two of: board information that is information related to the board, device information that is information related to a usage device used in the board work, work information that is information related to a work condition and a work result of the board work, and article information that is information related to an article added to the board in the board work.  ([Kobayashi Col 4 lines 10-20] Production information database 74 stores a production program of board 12, the production progress, and the like, and is updated as needed. Operator information database 75 stores the operator ID and operator information (i.e., the operator's position, the work for the operator in charge, the operator's skills, the operator's work state, and the operator's work schedule) in association with each other, and is updated as needed. Know-how database 76 stores handling methods for problems occurring in component mounting machine 20 of mounting line 10, and is updated as needed.) (The production information, the operator information, and the know-how databases can store a plurality of different additional information and information types)

Referring to Claim 3, Kobayashi modified teaches the data management device according to claim 1, wherein 
the storage device includes a database, and ([Kobayashi Col 6 lines 24-61] “know-how database 76”)
the data management section is configured to manage storage and deletion of the acquired data based on the additional information. ([Yanagihara 0038] According to some embodiments, the cache engine 112 can be configured to manage allocation of memory addresses within a storage device to be utilized by one or more applications as a temporary data store. The data stored within the temporary data store may be referred to herein, collectively or individually, as cache data. Cache data may be distinguished from other data because the cache data exists in some other location that is accessible to the computing device 102 or is data that is not required for the application to operate. In some cases, the cache data represents a replicated copy of data accessible to the computing device 102 through other means. In other cases, the cache data represents non-essential information that may change the operation of an application to be, e.g., more efficient or better tailored to a particular user while not being required for the application to execute a variety of essential functions. For example, the cache data could include user preferences that tailors operation of a particular function to match a previous selection provided by a user; however, inability to access the user preferences does not affect the ability of the application to execute the function according to a default configuration. Consequently, the cache data can be deleted without adversely affecting the ability of the application to function, albeit, potentially in a less efficient or less desirable manner.)

Referring to Claim 4, The data management device according to claim 1, further comprising a quality determination section configured to determine a quality of the board work based on the acquired data, wherein ([Kobayashi Col 3 lines 36-48] Mounting controller 48 is configured as a microprocessor with a CPU as a centerpiece, and includes ROM for storing a process program, an HDD for storing various data, RAM used as a work area, and the like. These are electrically connected via a bus (not shown). Mounting controller 48 is connected to feeder controller 44 of feeder 40 and work management device 70 so as to be capable of bidirectional communication. Mounting controller 48 is connected to board conveyance device 22, X-axis slider 32, Y-axis slider 34, the Z-axis ball screw mechanism, and the like so as to be able to output a control signal to those devices, and is also connected to parts camera 39 so as to be capable of receiving images from parts camera 39.) (i.e., a quality determination section that receives images and based on them determines the quality of board work)
a piece of the acquired data used when the quality determination section determines that a work result of the board work is good is defined as good acquired data, a piece of the acquired data used when the quality determination section determines that the work result of the board work is bad is defined as bad acquired data, and  ([Kobayashi Col 4 lines 35-50] mounting controller 48 causes nozzle 38 to pick up the components supplied by feeders 40, causes parts camera 39 to image the components, determines the presence or absence of a component error based on the captured images, and then causes the components picked up by nozzle 38 to be sequentially mounted on board 12. Here, the presence or absence of a component error is determined based on whether a component is picked up by nozzle 38, and whether the shape, size, pickup position, and the like of the component are appropriate. Mounting controller 48 causes the component picked up by nozzle 38 to be mounted on board 12 when it is determined that there is no component error, but if it is determined that there is a component error, the component is released and the same component is picked up again (i.e., reattempted).) (A bad board work is an error, i.e., bad data. Absence of an error is good data.)
the priority setting section is configured to, raise the storage priority of a piece of the bad acquired data, as compared with the storage priority of a piece of the good acquired data. ([Yanagihara 0045] According to some embodiments, the cache engine 112 can assign, based on user preference data or historical user data collected by the cache engine 112, priority rankings to each of the applications. The priority rankings indicate a frequency that each application is utilized by a user. Higher priority rankings are assigned to the applications that are frequently used, and lower priority rankings are assigned to the applications that are not frequently used. Based on the priority rankings, the cache engine 112 can prioritize requests to fee memory storage space to those applications that are used less frequently such that the temporary data store of applications used more frequently are less effected.) (i.e., the Yanagihara describes comparing the priority of good and bad data of Kobayashi, and assigning a higher priority based on usage.)

Referring to Claim 5, 
The data management device according to claim 4, wherein the priority setting section is configured to raise the storage priority of a piece of related good acquired data that is a piece of the good acquired data related to the piece of the bad acquired data, as compared with the storage priority of a piece of the good acquired data other than the piece of the related good acquired data. ([Yanagihara 0045] According to some embodiments, the cache engine 112 can assign, based on user preference data or historical user data collected by the cache engine 112, priority rankings to each of the applications. The priority rankings indicate a frequency that each application is utilized by a user. Higher priority rankings are assigned to the applications that are frequently used, and lower priority rankings are assigned to the applications that are not frequently used. Based on the priority rankings, the cache engine 112 can prioritize requests to fee memory storage space to those applications that are used less frequently such that the temporary data store of applications used more frequently are less effected.) (i.e., the Yanagihara describes comparing the priority of good and bad data of Kobayashi, and assigning a higher priority based on usage.)

Referring to Claim 6, Kobayashi modified teaches the data management device according to claim 5, wherein 
the piece of the good acquired data related to the piece of the bad acquired data, satisfies a predetermined condition with respect to the piece of the bad acquired data, and the predetermined condition is at least one of: a usage device used in the board work is the same, a work condition of the board work is the same, a type of an article added to the board in the board work is the same, a manufacturer of the article is the same, and a manufacturing lot of the article is the same is the same. ([Kobayashi Col 4 lines 29-52] The taken image of a component must satisfy a precondition to avoid an error/bad acquired data. Lack of an error is the good acquired data, relating to the bad acquired data.)

Referring to Claim 7, Kobayashi modified teaches the data management device according to claim 5, 
wherein the piece of the related good acquired data includes: a piece of the good acquired data in a case of a reattempt, which is the acquired data used when (1) the quality determination section determines that the work result of the board work is bad, ([Kobayashi Col 4 lines 49-58] FIG. 3 is a flowchart of the work support process. When the work support process is started, CPU 71 of work management device 70 first determines whether any problems have occurred in mounting line 10 (S100).)
(2) the reattempt of the board work is performed, and (3) the quality determination section determines that the work result of the board work in the reattempt is good. ([Kobayashi Col 4 lines 45-52] Mounting controller 48 causes the component picked up by nozzle 38 to be mounted on board 12 when it is determined that there is no component error, but if it is determined that there is a component error, the component is released and the same component is picked up again (i.e., reattempted). Mounting controller 48 reattempts picking up the component even when a component is not picked by nozzle 38 due to a pickup error or a drop.) (i.e., when the board work is bad (error), the quality control section/ work management device reattempts the board work.)

Referring to Claim 8, Kobayashi modified teaches the data management device according to claim 5, further comprising a data transmission section configured to transmit the piece of the related good acquired data together with the piece of the bad acquired data to a data server. ([Kobayashi Col 9 lines 39-46] Here, the correspondence relationship between the constituent elements of work management device 70 of the present embodiment and the constituent elements of the work management device of the present disclosure will be described. CPU 71 of the present embodiment corresponds to a problem detection section, an updating section, and a work instruction section, and know-how database 76 corresponds to a handling method database. [Kobayashi Col 11 lines 35-48] In the work management device of the present disclosure, when the cause of the problem is a device provided in the board work machine, the work instruction section may receive, from the board work machine, at least one of device information, maintenance information, and predictive information by data mining of the board work machine, those being acquired when a problem occurs; and the work instruction section may extract and indicate to the operator a handling method for the problem from the handling method database based on the information received from the component mounting machine. In this way, it is possible to more properly extract a handling method for the problem when the cause of the problem is a device provided in the board work machine from the handling method database.) (the handling method may include contacting the manufacturer)

Referring to Claim 9, Kobayashi modified teaches the data management device according to claim 1, wherein the priority setting section is configured to raise the storage priority as an elapsed time, calculated from a point in time when the acquired data is stored, is shorter, as compared to when the elapsed time is longer. ([Yanagihara 0045] Higher priority rankings are assigned to the applications that are frequently used, and lower priority rankings are assigned to the applications that are not frequently used. [Kobayashi Col 5 lines 8-14] CPU 71 of operation management device 70 calculates the cycle time required for component mounting per board, as needed, in mounting line 10, and when the cycle time exceeds a predetermined threshold, determines that the production operation is remarkably lowered due to a component error, and determines that a problem has occurred.) (Yanagihara describes raising the priority, while Kobayashi describes calculating the time.)

Referring to Claim 10, Kobayashi modified teaches the data management device according to claim 1, wherein the priority setting section is configured to raise the storage priority as an elapsed time, calculated from a point in time when the acquired data i-s-was last referred to by an inquiry to the data management sections is shorter, as compared to when the elapsed time is longer. ([Yanagihara 0045] According to some embodiments, the cache engine 112 can assign, based on user preference data or historical user data collected by the cache engine 112, priority rankings to each of the applications. The priority rankings indicate a frequency that each application is utilized by a user. Higher priority rankings are assigned to the applications that are frequently used, and lower priority rankings are assigned to the applications that are not frequently used. Based on the priority rankings, the cache engine 112 can prioritize requests to fee memory storage space to those applications that are used less frequently such that the temporary data store of applications used more frequently are less effected.) (i.e., the priority is raised as frequency of access rises/ access time shortens)

Referring to Claim 11, Kobayashi modified teaches the data management device according to claim 1, wherein the priority setting section is configured to raise the storage priority as a number of times the acquired data is referred to by an inquiry to the data management section increases. ([Yanagihara 0013] In some embodiments, the set of one or more applications can be selected based on a priority value assigned to each application in the one or more applications. The priority value can be assigned based on responses from each of the one or more applications to previous requests to delete data from the temporary data store. In other embodiments, the priority value can be assigned based on a frequency of use of each of the one or more applications.) (i.e., the priority is raised or lowered according to the number or inquiries.) 

Referring to Claim 12, Kobayashi modified teaches the
The data management device according to claim 1, further comprising a storage capacity calculation section configured to calculate a storage capacity required for the storage device, ([Yanagihara 0012] The cache engine manages the allocation of memory storage space within the temporary data store to one or more applications.)
wherein the storage capacity calculation section is configured to calculate the storage capacity of the storage device based on: a unit data capacity that is an estimated value of a data capacity per one piece of the acquired data set for each type of the board work, a number of pieces of the acquired data, which is a number of pieces of the acquired data acquired when one board product obtained by performing the board work with respect to the board is produced, a scheduled production number of board products in a predetermined period of time, and the maximum storage amount set for each of the different types of additional information. ([Yanagihara 0031; Kobayashi Col 2 lines 41-47, Col 3 lines 16-22, Col 4 lines 3-28]) (The [Applicant 0010] discloses using multiple board work machines, as does [Kobayashi Col 2 lines 41-47]. In combination with Yanagihara above, which compares the amount of free memory to several thresholds, the data storage capacity would be calculated and allocated for each type of board work performed, along with any additional related data stored in the relevant databases [Kobayashi Col 4 lines 3-28], as well as the acquired data/image [Kobayashi Col 3 lines 16-22].)

Referring to Claim 13, Kobayashi modified teaches the data management device according to claim 1, 
wherein the board work machine is a component mounter that mounts a component on the board, the component mounter includes an imaging device that has at least one of a board camera that images the board that is positioned and a part camera that images the component held by a holding member, and the acquired data is image data captured by the imaging device. ([Kobayashi Col 4 lines 35-41] More specifically, mounting controller 48 causes nozzle 38 to pick up the components supplied by feeders 40, causes parts camera 39 to image the components, determines the presence or absence of a component error based on the captured images, and then causes the components picked up by nozzle 38 to be sequentially mounted on board 12.)

Referring to Claim 14, Kobayashi modified teaches the data management device according to claim 13, wherein 
the at least one piece of the plurality of different types of additional information includes article information that is information regarding at least a component type of the component among the component type of the component, a manufacturer of the component, and a manufacturing lot of the component, and  ([Kobayashi Col 4 lines 41-45] the presence or absence of a component error is determined based on whether a component is picked up by nozzle 38, and whether the shape, size, pickup position, and the like of the component are appropriate.) (There are multiple board work machines, each of which mount a plurality of components. This satisfies the “plurality” requirement.)
the data management section is configured to set the maximum storage amount to be larger for the component type of the component to be mounted on the board in a larger number. ([Kobayashi Col 2 lines 41-47] discloses using multiple component mounting machines 20, meaning each machine will necessarily have a larger storage space for the component it is working with. Farther, [Yanagihara 0042] discloses freeing up space for a higher priority application. Combining the two provides the system to overcome the limitation.)

Referring to Claim 15, Kobayashi modified teaches the data management device according to claim 13, wherein 
the at least one piece of the plurality of different types of additional information includes work information that is information related to a work result of the board work, and ([Kobayashi Col 4 lines 18-20] Know-how database 76 stores handling methods for problems occurring in component mounting machine 20 of mounting line 10, and is updated as needed.) (each work machine in a mounting line records a problem for each component, i.e., a plurality)
the data management section is configured to set the maximum storage amount in a case in which the work result of the board work is bad to be large as compared with the maximum storage amount in a case in which the work result of the board work is good. (As the additional information is stored in a database, the database management will allocate space and set limits.)

Referring to Claim 16, Kobayashi teaches a data management method comprising: 
acquiring data acquired by a board work machine that performs a predetermined board work with respect to a board, the acquired data being related to the board work with at least one piece of a plurality of different types of additional information regarding the board work being provided thereto; ([Kobayashi Col 4 lines 3-28] As shown in FIG. 1, work management device 70 is configured as a microprocessor with CPU 71 as a centerpiece and includes ROM 72 for storing process programs, RAM 73 used as a work area, and the like. These are electrically connected via a bus (not shown). Work management device 70 is connected to production information database 74, operator information database 75, and know-how database 76 in an accessible manner. Production information database 74 stores a production program of board 12, the production progress, and the like, and is updated as needed. Operator information database 75 stores the operator ID and operator information (i.e., the operator's position, the work for the operator in charge, the operator's skills, the operator's work state, and the operator's work schedule) in association with each other, and is updated as needed. Know-how database 76 stores handling methods for problems occurring in component mounting machine 20 of mounting line 10, and is updated as needed.) (Process programs is the predetermined work; the additional information is the operator, production, and know-how information; the acquired data is stored in RAM.)
storing the acquired data in a storage device ([Kobayashi Col 6 lines 24-61])
for the acquired data for each of the different types of additional information; ([Kobayashi Col 4 lines 29-52] Describes an operation for each of the component types)
Kobayashi discloses storing additional information, but does not explicitly teach setting a maximum amount for each. 
However, Yanagihara teaches in which a discrete maximum storage amount is set ([Yanagihara 0042] Describes setting the data store to a threshold/ maximum amount for each application’s data store.)
Kobayashi and Yanagihara are analogous art because they are from the same field of endeavor in data management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Kobayashi and Yanagihara before them to combine the board work machine of Kobayashi with data storage limits of Yanagihara. The reason or motivation for doing so would be to ([Yanagihara 0004] reduces the latency or resources that are otherwise involved in accessing the data.)
wherein, in a case in which at least one of the maximum storage amounts is exceeded, deleting the corresponding acquired data stored in the storage device in an order beginning with ([Yanagihara 0031-32, 0042] camera application/management section frees up memory/deletes files based on priority level)
[MPEP 2111.04(II); The broadest reasonable interpretation is that this step is not required since it is based on a condition of “in a case in which at least one of the maximum storage amounts is exceeded” which may not occur]
Kobayashi in view of Yanagihara discloses assigning priority, but does not teach the storage priority set to a low priority by the priority setting section.
However, Sanji teaches the corresponding acquired data having the storage priority set to a low priority. ([Sanji Col 5 line 64-Col 6 line 4] Data registration section 61 sets priorities to the multiple member data in order to enhance the performing precision of the confirmation work of part camera 5. That is, data registration section 61 sets a first priority on ultra-high precision data Er1 (first member data). Data registration section 61 sets a second priority on high-precision data Er2 (second member data) and sets a third priority on normal precision data Er3 (third member data).)
Kobayashi in view of Yanagihara and Sanji are analogous art because they are from the same field of endeavor in data management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Kobayashi in view of Yanagihara and Sanji before them to combine the modified board work machine of Kobayashi with priority setting section of Sanji. The reason or motivation for doing so would be to reduce ([Sanji Col 2 lines 40-41] the effort that the operator has to expend).
setting a storage priority that is a priority for continuing storage of the acquired data stored in the storage device; and  ([Sanji Col 5 line 64-Col 6 line 4] Data registration section 61 sets priorities to the multiple member data in order to enhance the performing precision of the confirmation work of part camera 5. That is, data registration section 61 sets a first priority on ultra-high precision data Er1 (first member data). Data registration section 61 sets a second priority on high-precision data Er2 (second member data) and sets a third priority on normal precision data Er3 (third member data).)

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. 
The Applicant argues:
“the claim requires plural types of additional information, plural discrete maximum storage amounts for the acquired data are set. The Office Action directs to Yanagihara as teaching “a maximum storage amount Is set for each additional information.” However, as clarified, a discrete maximum storage amount is set for the acquired data for each of the different types of additional information. Yanagihara merely speaks to deleting files in a cache based upon the files’ priority levels.”
However, [Yanagihara 0028] discloses a memory threshold for applications, and freeing memory for said applications (plural). [Yanagihara Fig. 2] discloses multiple applications. Further, [Yanagihara 0031-32, 0042] describes setting maximum amounts for each application. Therefore, upon deletion/freeing up of memory, files are deleted for each individual application as described in [Yanagihara 0043, 0046].

Additionally, the following terms are not described in the specification:
Corresponding acquired data
the elapsed time is longer
It is suggested to amend either the specification or the claims to make the language consistent with each other to show clear support for the claimed limitations. 
The interpretations of these terms for the purposes of examination are provided in the claim rejections under the 35 U.S.C. 112 section above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 9:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/              Examiner, Art Unit 2136                 

/CHARLES RONES/               Supervisory Patent Examiner, Art Unit 2136